UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

SOUTHEASTERN DIVISION

QUINTA SANDERS, )
)
Plaintiff, )

v ) Case No: 1:18-CV-00269ACL
)
MISSISSIPPI COUNTY, MISSOURI ETAL)
)
Defendants. )

MEMORANDUM IN SUPPORT OF MISSISSIPPI COUNTY DEFENDANTS’ MOTION
TO ENFORCE SETTLEMENT AGREEMENT

The Mississippi County Defendants, pursuant to Local Rule 7-401, submit this Memorandum
in Support of their Motion to Enforce Settlement Agreement.

Plaintiffs filed a multi count complaint against various Defendants, individually and in their
official capacities, some of whom were law enforcement officers with the City of Charleston,
Missouri, and others were corrections officers, and law enforcement officers with Mississippi County
Sheriff's Department. Additionally, Mississippi County, Missouri, a municipal corporation, was
included as one of the Defendants. Substantial discovery has taken place in said case and the
Charleston, Missouri Defendants have settled their claims and the Court has heard testimony
concerning the settlement and a recitation of the various facts in the case.

On March 24, 2021, Plaintiffs’ counsel submitted to the counsel representing Mississippi

County Defendants and Cory Hutcheson an email specifically referencing a Missouri Court of
Appeals decision involving MOPERM and whether or not it was immune from claims of bad faith
failure to settle within policy limits and breach of a fiduciary duty and thereafter made a demand
upon the Defendants insurer one final opportunity to settle within its policy limits for $2,000.000.00.

Counsel for Cory Hutcheson asked for clarification as to coverage for Cory Hutcheson in the
demand, to which, Plaintiffs counsel responded “I am talking about anyone insured by MOPERM.
If they are denying coverage for Mr. Hutcheson, he would be excluded”. Further inquiry by Cory
Hutcheson’s attorney concerning coverage for Mr. Hutcheson in the demand resulted in a further
response from Plaintiffs’ attorney stating “I am not sure why there is a disconnect. If MOPERM is
denying coverage for Cory, then he excluded from the demand from MOPERM.”

Thereafter, on or about April 20, 2021, Plaintiffs’ counsel informed the Mississippi County
Defendants that the March 24, 2021 demand would be withdrawn in the very near future and their
demand to settle within the policy limits would be withdrawn shortly. Additional communication
was made on April 20, 2021 concerning the meeting of MOPERM to provide additional authority
to meet Plaintiff's demand.

On April 26, 2021, the Mississippi County Defendants received authority to pay the policy
limits of $2,000,000.00 to Plaintiffs for a full and final settlement of all their claims against the
Mississippi County Defendants including Cory Hutcheson, who MOPERM agreed to cover as an
insured under its policy. Plaintiffs’ counsel on April 26" was notified of MOPERM offering it’s
policy limits of $2,000,000.00 as a full and final settlement.

On April 26", after receipt of the notification that MOPERM will be paying its $2,000,000.00
as a full and final settlement, including all of the Mississippi County Defendants who were insured

under its policy and Cory Hutcheson, Plaintiffs rejected the settlement offer of $2,000,000.00. A

-2-
copy of the rejection is attached as an exhibit.

The Mississippi County Defendants met the settlement demand of $2,000,000.00 made by
Plaintiffs for a settlement of the case, which were the policy limits for those Mississippi County
Defendants insured by MOPERM. Cory Hutcheson was accepted by MOPERM as an insured.

The Mississippi County Defendants have done everything regarding the settlement demand
and offer of settlement of Plaintiffs, agreeing to pay their policy limits of $2,000,000.00 as demanded
in the March 24, 2021 email to defense attorneys and MOPERM has included as an insured Cory
Hutcheson under its policy. It is clear from Plaintiffs’ demand of $2,000,000.00, which was met by
the Mississippi County Defendants that anyone insured under the MOPERM policy would be
included in the settlement demand.

By MOPERM and the Mississippi County Defendants offering to settle within its policy
limits and Cory Hutcheson being an insured under the MOPERM policy and Plaintiffs demand of
$2,000,000.00 to settle within the policy limits for all those who are insured under the MOPERM
policy, a valid settlement agreement has been reached between Plaintiffs and the Mississippi County
Defendants.

In Missouri, courts have the inherent power to enforce a settlement agreement entered into

between the parties in a pending case. BP Prod. N. AM.., Inc. v. Wallis Petroleum, L.C., 2007 U.S.

 

 

Dist. LEXIS 31187 (ED MO) [Citing, Randol v. Harmon, 761 $.W. 2d 278 (Mo. App. 1998).

In order to have legal validity, a compromise settlement must possess the essential elements
of any other contact. Id. A valid settlement agreement must possess the essential elements of
contract, which includes (1) the involvement of parties who are competent to contract, (2) a proper
subject matter, (3) legal consideration, (4) mutuality of obligation, and (5) mutuality of agreement.
Chaganti & Associates, P.C. v. Nowotny, 470 F. 3d 1215, 1221 (8" Cir. 2006).

-3-
Once the parties have reached an agreement on settlement terms, “the parties cannot rescind it.”.

BP Prod. N. Am., Inc., Supra. [Citing, Caleshu v. Merrill Lynch, 737 F. Supp. 1070 (ED MO

 

1990)]. A writing is not necessary, and where there is no writing or a dispute as to whether a writing
exists, a court may nevertheless find the parties intended to be bound by a settlement by considering
“the course of negotiations, agreement on material terms, whether the parties described the
settlement as such, and whether any existing disagreements were merely technicalities.”. Id. Email
exchanges can constitute the essential elements of a settlement agreement and show that both parties
intended to settle all issues in dispute. Walsh v. G.E.A.R.S. & Auction Holdings & Acquisitions,
Inc., 2020 U.S. Dist. LEXIS 231333 *11.

In this case, the essential elements of an enforceable contract have been met with respect to
the settlement between the parties and with the various corresponding emails, agreement on the
material terms and, a description of the settlement. There is no question the parties have reached a
validly enforceable settlement.

Plaintiff demanded $2,000,000.00, being the policy limits of the MOPERM policy, to settle
the Plaintiffs case against the Mississippi County Defendants. The Mississippi County Defendants
included all those who were insured under the MOPERM policy. Cory Hutcheson, as well as the
other individuals and County, were insured under the MOPERM policy and Plaintiffs were advised
of the same. Plaintiff did not qualify who was insured under the MOPERM policy, other than to
state that if Cory Hutcheson was not covered under the MOPERM policy, he would be excluded
from the settlement demand of the $2,000,000.00. Once Cory Hutcheson was insured under the
MOPERM policy, which Plaintiff was informed he was, he was an included Mississippi County
Defendant subject to the MOPERM policy limits of $2,000,000.00. Plaintiffs’ email demand of
$2,000,000.00 made no reservations or limitations as to the scope of settlement agreement. The only

-4-
issue was all those who were insured by MOPERM were included in the policy limits demand and
Cory Hutcheson was an insured along with the rest of the Mississippi County Defendants under
MOPERWM’s policy. Plaintiff did not make any reservations or limitations as to the scope of the
settlement. Walsh, Supra.

Settlement agreements are favored by the courts. Caleshu v. Merrill Lynch, 737 F. Supp.
1070, 1086 (ED MO 1990).

Based on the foregoing, it is respectfully submitted that this Court grant the Mississippi
County Defendants Motion for an Order Enforcing the Settlement Agreement reached between the

parties to resolve this case and for such further relief as the Court deems just and proper.

SPRADLING & SPRADLING

» Ay. Clerk

A.M. Spradling, TM #23702

1838 Broadway, P.O. Drawer 1119

Cape Girardeau, MO 63702-1119

(573)335-8296 Fax:(573)335-8525
spradlaw@spradlaw3.com

ATTORNEYS FOR DEFENDANTS MISSISSIPPI
COUNTY

 

 

CERTIFICATE OF SERVICE

I hereby certify that on April 28, 2021, the foregoing was filed electronically with the Clerk of Court to be
served by operation of the Court’s electronic filing system upon the attorneys of record.

SPRADL RADLING

By:

 
